Citation Nr: 0609911	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional right hip 
disability and an acquired psychiatric disorder as a result 
of VA surgical treatment during hospitalization from January 
to March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2000 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional right hip disability and an acquired psychiatric 
disorder as a result of VA surgical treatment during 
hospitalization from January to March 1998.  The veteran 
filed a Notice of Disagreement in February 2001.  He and  his 
wife testified during a hearing before RO personnel in June 
2001; a transcript of the hearing is of record.  The RO 
issued a Statement of the Case in February 2002, and the 
veteran filed a Substantive Appeal in March 2002.  In July 
2002, the veteran and his wife testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In December 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
March 2003,  the Board notified the veteran and his 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in September 2003 the Board remanded this 
matter to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence.  After accomplishing some of the 
requested action, the RO continued the denial of the claim 
(as reflected in the October 2005 Supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration.

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision on the 
matter currently on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In September 2003, the Board remanded this case to the RO to 
obtain supplemental statements from VA physicians who 
examined the veteran in December 2001.  Statements were 
subsequently received from Jasper Petruzzi, M.D., and Hoo 
Kadhodaian, M.D.  In his April 2004 statement, Dr. Petruzzi 
stated that the veteran had recurrence of right hip 
instability and dislocation following his 1998 VA surgery, 
but opined that the proximate cause of such additional 
disability was not carelessness, negligence, lack of proper 
skill, or error in judgment on the part of the VA in 
furnishing the surgical treatment.  In his May 2004 
statement, Dr. Kadhodaian stated that it was as likely as not 
that the veteran's depressive symptoms were related to and a 
reaction to pain and physical disability movement limitations 
caused by his VA hip surgery, but opined that the proximate 
cause of such additional disability was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the surgical treatment.  

However, each physician failed to answer the additionally 
requested question of whether the proximate cause of such 
additional disability was an event not reasonably forseeable.  
Inasmuch as that criterion serves as an additional basis for 
a grant of compensation benefits under the provisions of 
38 U.S.C.A. § 1151, the Board finds that Stegall requires 
that this case be again remanded to the RO for compliance 
with the prior Board remand, and that additional supplemental 
statements responding to the additional question be obtained 
from each VA physician.  If either of those VA doctors is 
unavailable, the claims file should be referred to another VA 
physician for the supplemental statement.  The Board 
emphasizes that only additional statements based on the 
current evidence of record are requested, not an additional 
examination of the veteran, unless either physician cannot 
answer the additional question without such new examination, 
or either physician is unavailable. 

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should forward the claims file 
to Jasper Petruzzi, M.D., for a 
supplemental statement pertaining to his 
medical opinion of April 24, 2004.  Dr. 
Petruzzi should review the claims file and 
his April 2004 medical statement and 
provide an opinion as to whether the 
proximate cause of the veteran's 
additional hip disability, recurrence of 
right hip instability and dislocation 
following his 1998 VA surgery, was an 
event not reasonably forseeable.  The 
physician's printed (typewritten) report 
should include the complete rationale 
therefor.

2.  Thereafter, the RO should forward the 
claims file to Hoo Kadhodaian, M.D., for a 
supplemental statement pertaining to his 
medical opinion of May 2, 2004.  Dr. 
Kadhodaian should review the claims file 
and his May 2004 medical statement and 
provide an opinion as to whether the 
proximate cause of the veteran's 
additional psychiatric disability, 
depressive symptoms related to and a 
reaction to pain and physical disability 
movement limitations caused by his 1998 VA 
hip surgery, was an event not reasonably 
forseeable.  The physician's printed 
(typewritten) report should include the 
complete rationale therefor.

3.  The Board emphasizes that only 
additional statements based on the current 
evidence of record are requested, not an 
additional examination of the veteran, 
unless either physician cannot answer the 
additional question without such new 
examination, or either physician is 
unavailable. 
If either physician is not available, the 
claims file should be referred to another 
VA physician for the supplemental opinion.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

6,  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

